DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pat. No. 2,014,255), in view of Cortes (US Pub. No. 2002/0092591) and Ashton (US Pub. No. 2010/0059157).
Regarding claim 9, King teaches a tire (inherently requires a wheel in order to function as intended) (limitation of “for a floor treatment appliance” is an intended use which does not further limit the claim) comprising a circumferential surface of profile blocks formed in succession in the circumferential direction, where successive groups of tread projections are arranged in such a way that there is no definite circumferential or transverse grouping, there is an improved distribution of stress over an irregular network of separating grooves or channels, the projections are separated by irregularly intersecting grooves which may be wholly or partly of non-uniform or uniform width, the grooves between the projections intersect any two parallel lines drawn across that portion of the tread in contact with the road at different intervals and with varying angularity, and the tread projections are of irregular outline (page 1, column 1, line 46 – page 2, column 1, line 26; figures 1-2). Given these teachings, it would have been obvious to one of ordinary skill in the art to use a completely heterogenous profile of profile blocks in the circumferential direction, and to use different distances between the profile blocks relative to one another, as being taught or suggested by King (see page 1, column 1, lines 1-5, 22-31, 46-55, column 2, lines 1-6, 18-26, 45-55, and page 2, column 1, lines 1-6 and 25-33. King does not specifically limit the side surfaces of the profile blocks to the radial direction, or limit the profile flanks to being parallel, but does not specifically disclose these features. Cortes teaches providing groove profiles for generally circumferential and/or generally lateral grooves with a tapered shape, preferably a V shape, with a preferable angle of greater than 90 degrees and less than 135 degrees (paragraphs [0007]-[0008] and [0015]; figures 1-2). It would have been obvious to one of ordinary skill in the art to use V shaped grooves as taught by Cortes in the tire of King in order to decrease the likelihood that debris will become lodged in the grooves (see Cortes at paragraph [0006]). Such a configuration has side surfaces of the profile blocks not oriented in the radial direction. King (combined) does not specifically disclose that top edges of profile blocks are non-parallel to each other. Ashton teaches a tread pattern where the profile blocks have top edges which are not parallel to each other, specifically teaching that the tread elements are elongate, irregular and asymmetrical about a longitudinal and a transverse axis (paragraph [0006]; figures 2 and 4). It would have been obvious to one of ordinary skill in the art to use non-parallel top edges of profile blocks as taught by Ashton in the tire of King (combined) in order to provide irregular jagged edges for increased traction (see Ashton at paragraph [0040]).
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US Pub. No. 2008/0281470) in view of King (US Pat. No. 2,014,255), Cortes (US Pub. No. 2002/0092591) and Ashton (US Pub. No. 2010/0059157).
Regarding claim 1, Gilbert teaches an automatically moving floor treatment apparatus (paragraph [0071]) comprising at least one wheel 501 (paragraph [0077]; figure 2), wherein the wheel can comprise a tire with surface features to reduce slippage (paragraph [0112). Gilbert does not specifically disclose the use of heterogeneous profile blocks.  King teaches a tire comprising a circumferential surface of profile blocks formed in succession in the circumferential direction, where successive groups of tread projections are arranged in such a way that there is no definite circumferential or transverse grouping, there is an improved distribution of stress over an irregular network of separating grooves or channels, the projections are separated by irregularly intersecting grooves which may be wholly or partly of non-uniform or uniform width, the grooves between the projections intersect any two parallel lines drawn across that portion of the tread in contact with the road at different intervals and with varying angularity, and the tread projections are of irregular outline (page 1, column 1, line 46 – page 2, column 1, line 26; figures 1-2). It would have been obvious to one of ordinary skill in the art to use a block pattern as taught by King on the tire of the apparatus of Gilbert in order to add traction and to reduce the rate of tire wear (see King at page 1, column 2, lines 3-14).  Given the teachings of King, it would have been obvious to one of ordinary skill in the art to use a completely heterogenous profile of profile blocks in the circumferential direction, and to use different distances between the profile blocks relative to one another, as being taught or suggested by King (see page 1, column 1, lines 1-5, 22-31, 46-55, column 2, lines 1-6, 18-26, 45-55, and page 2, column 1, lines 1-6 and 25-33. Gilbert (combined) does not specifically limit the side surfaces of the profile blocks to the radial direction, or limit the profile flanks to being parallel, but does not specifically disclose these features. Cortes teaches providing groove profiles for generally circumferential and/or generally lateral grooves with a tapered shape, preferably a V shape, with a preferable angle of greater than 90 degrees and less than 135 degrees (paragraphs [0007]-[0008] and [0015]; figures 1-2). It would have been obvious to one of ordinary skill in the art to use V shaped grooves as taught by Cortes in the tire of the apparatus of Gilbert in order to decrease the likelihood that debris will become lodged in the grooves (see Cortes at paragraph [0006]). Such a configuration has side surfaces of the profile blocks not oriented in the radial direction. Gilbert (combined) does not specifically disclose that top edges of profile blocks are non-parallel to each other. Ashton teaches a tread pattern where the profile blocks have top edges which are not parallel to each other, specifically teaching that the tread elements are elongate, irregular and asymmetrical about a longitudinal and a transverse axis (paragraph [0006]; figures 2 and 4). It would have been obvious to one of ordinary skill in the art to use non-parallel top edges of profile blocks as taught by Ashton in the tire of the apparatus of Gilbert (combined) in order to provide irregular jagged edges for increased traction (see Ashton at paragraph [0040]).
Regarding claim 2, King teaches profile blocks with different shapes, and that the profile blocks can be wholly non-uniform (page 1, column 1, line 46 – page 2, column 1, line 6; figures 1-2).
Regarding claim 3, King teaches the use of polygonal shapes (page 1, column 1, line 46 – page 2, column 1, line 6; figures 1-2).
Regarding claim 6, King teaches blocks with different spatial orientations (figures 1-2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of King, Cortes and Ashton as applied to claim 1 above, and further in view of Kusakabe (JP61-006008).
Regarding claim 4, Gilbert (combined) does not specifically disclose that the blocks have different heights. Kusakabe teaches using land portions with different heights (figure 1b; abstract). It would have been obvious to one of ordinary skill in the art to use land portions with different heights as taught by Kusakabe in the apparatus of Gilbert (combined) in order to increase the traction of the tire (see Kusakabe at abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of King, Cortes and Ashton as applied to claim 1 above, and further in view of Kim (KR20020037596).
Regarding claim 7, Gilbert (combined) does not specifically disclose using blocks with different hardness. Kim teaches using tire land portions having different hardness (abstract; figure). It would have been obvious to one of ordinary skill in the art to use land portions having different hardness as taught by Kim in the apparatus of Gilbert (combined) in order to increase the performance of the tire (see Kim at abstract).

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-4, 6-7 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Ashton as is set out above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng (US Pub. No. 2006/0207814) teaches a tread pattern where the profile blocks have top edges which are not parallel to each other (figure 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	June 16, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749